DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/02/2021.
Status of the claims:
Claims 2, and 4 – 22 are pending in the application.
Claims 2, 4, 6, 8, 9, 12, 23, 14 - 16 18, and 20 are amended.
Claims 21 and 22 are new.
Claims 1 and 3 are cancelled.
Claim Objections
Claims 1, 12, 15, 16, 17, and 22 objected to because of the following informalities:  
Claim 1, line 2, reads “comprising of as” however the line should read “comprising of”;
Claim 12, line 1 reads “the pulling sutures” however the line should read “the at least one pulling suture”;
Claim 15, line 1 – 2 reads “the prosthesis and preferably a catheter” however the line should read “the stent or stent-based prosthesis and a catheter”;
Claim 16, line 1 reads “conical mean” however the line should read “conical means”;
Claim 17, line 2 reads “and the wherein” however the line should read “and wherein”;
Claim 22, throughout, reads “guidance hole” however the lines should read “guidance holes”;
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 1 – 2, reads “the assembly is releasably connected with the catheter”, while previously in claim 4, line 3, reads “the assembly comprising a catheter.” It is unclear how the assembly, being made up of the catheter, can be releasably coupled to itself, thus the limitation is rendered indefinite. For the purpose of examination, the catheter will be read to be a separate structure from the assembly, of which can be coupled to the assembly.
Claim 7 is also rejected as indefinite for being dependent on indefinite claim 6.
Regarding claim 13, the phrase "advancing an outer shaft over the stent or stent-based prosthesis" renders the claim indefinite because it is unclear whether the step is the same as the step “the outer catheter shaft is advanced over the stent or stent prosthesis” recited in claim 11, from which claim 13 indirectly depends, or if an additional advancing step is being claimed. For the purpose of examination the advancing steps are considered the same steps (i.e., “advancing [[an]] the outer catheter shaft over the stent or stent-based prosthesis”; however, it is noted that this limitation is already recited in claims 11 and 18, from which claim 13 indirectly depends).
Regarding claim 16, the phrase "wheel" renders the claim indefinite because it is unclear whether a second “wheel” is being claimed or if the “a wheel” is the same “wheel” previously defined in claim 2. For the purpose of examination the two “wheel(s)” will be read as the same “wheel”.
Claim 17 is also rejected as indefinite for being dependent on indefinite claim 16.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 recites the step “wherein the outer catheter shaft is advanced over the stent or stent-based prosthesis.” However, claim 18 from . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 – 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Majercak (US 20180250150 A1), and further in view of Shelso (US 6,149,680).
Regarding claim 2, Majercak discloses an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032] and Fig. 2), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and Figs. 3-4), and at least one pulling suture guidance hole (pull member opening 118) (paragraph [0041] and Fig. 3) useful for passing through a pulling suture (pull members 110) to the rotatable wheel (paragraph [0041]), wherein the rotatable wheel (actuator 80) pulls the pulling suture (pull members 110) partially through the 
However, Majercak is silent regarding a conical means and wherein the conical means is a funnel.
As to the above, Shelso teaches, in the same field of endeavor, a stent loader comprising a conical means (loading funnel 35) on a tubular structure (exterior tube 15), wherein the conical means (loading funnel 35) is a funnel (funnel 35) (column 3, lines 60 – 67 and Fig. 1b), for the purpose of allowing the stent to slide inside the exterior tube (tubular structure) without the stent wires / filaments catching on the exterior tube and bending or breaking as the exterior tube advances (column 3, lines 46 – 59).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Majercak to incorporate the loading funnel of Shelso for the purpose of allowing the stent to slide inside the exterior tube without the stent wires / filaments catching on the exterior tube and bending or breaking as the exterior tube advances.
Regarding claim 4, the combination of Majercak and Shelso teaches the device above, and Majercak further discloses wherein the assembly comprises two pulling sutures (pulling members 110) (paragraph [0041]) and two pulling suture guidance holes (pull member openings 118) (paragraph [0041 – 0042] and Fig. 3).
Regarding claim 5, the combination of Majercak and Shelso teaches the device above, and the combination further teaches wherein the funnel (funnel 35 – Shelso) and the base part (handle 22) are releasably connectable (Examiner’s note: the loading 
Regarding claim 6, the combination of Majercak and Shelso teaches the device above, and Majercak further discloses wherein the assembly (delivery system) is releasably connected with the catheter (inner cannula 32) (Examiner’s note: the inner cannula can be removed - paragraph [0047]).
Regarding claim 15, the combination of Majercak and Shelso teaches the device above, and Majercak further discloses the prosthesis (prosthesis 12) (paragraph [0035]) and preferably a catheter (inner cannula 32) (paragraph [0032]).
Claims 2, 4 – 6, 8, 9, 14, 16, 19, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action), and further in view of Majercak (US 20180250150 A1).
Regarding claim 2, Dale discloses an assembly of parts for crimping or/and loading a stent (valve 100) or stent-based prosthesis (device for collapsing and loading a heart valve) (abstract) (paragraph [0095] and Fig. 22) from an expanded diameter (shown in Fig. 5) to a compressed diameter (shown in Fig. 10) comprising of as components, a conical means (funnel 224), a tubular structure (collar 400) within a base part (crimping device 200 first section 210) (paragraph [0073] and Fig. 8) and a pulling suture (tethers 600) (paragraph [0087]), wherein the conical means is a funnel (funnel 224).
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) and at least one pulling suture guidance hole useful for passing through a pulling (iii) wherein the rotatable wheel pulls the pulling suture partially through the pulling suture guidance hole by winding the pulling suture.
As to (i) – (iii), Majercak teaches, in the same field of endeavor, an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032] and Fig. 2), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and Figs. 3-4), and at least one pulling suture guidance hole (pull member opening 118) (paragraph [0041] and Fig. 3) useful for passing through a pulling suture (pull members 110) to the rotatable wheel (paragraph [0041]), wherein the rotatable wheel (actuator 80) pulls the pulling suture (pull members 110) partially through the pulling suture guidance hole (pull member openings 118) by winding the pulling suture (pull members 110) (paragraphs [0041 – 0042] and Fig. 4).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 
Regarding claim 4, the combination of Dale and Majercak above teaches the device of claim 2 above, and Dale further discloses wherein the assembly includes a flared telescoping tube (telescoping pusher 700) (paragraph [0091]) (Examiner’s note: the definition of flared is “becoming wider at one end” – Cambridge dictionary; with that 
Regarding claim 5, the combination of Dale and Majercak above teaches the device of claim 4 above, and Dale further discloses wherein the funnel (funnel 224 on the section 212) and the base part (crimping device 200 first section 210) are releasably connectable (Examiner’s note: each section of the crimping device is releasably connected – paragraph [0066]; thus the funnel and the base are releasably connected).
Regarding claim 6, the combination of Dale and Majercak above teaches the device of claim 5 above, and Dale further discloses wherein the assembly is releasably connected with a catheter (catheter 800) (paragraph [0095]).
Regarding claim 8, Dale discloses a method for crimping a stent or stent-based prosthesis device for collapsing and loading a heart valve) (abstract) from an expanded diameter (configuration as seen in Fig. 6) to a compressed diameter (configuration as seen in Fig. 8) comprising the following steps: 
connecting the stent or stent-based prosthesis (valve 100) to a pulling means (distal end of tethers 600) by way of at least one pulling suture (tethers 600) (paragraph [0087]); 
pulling the stent or stent-based prosthesis (valve 100) into a funnel (funnel 224) (paragraph [0087]); and 
pulling the stent or stent-based prosthesis (valve 100) through the funnel (funnel 224) into a tubular structure (collar 400) (paragraph [0087]) whereby the diameter of the stent or stent-based prosthesis (valve 100) is compressed to a target diameter (compressed configuration as seen in Fig. 8).  
However, Dale is silent regarding wherein the pulling means winds the pulling suture and pulls it at least partially through a pulling suture guidance hole.
As to the above, Majercak teaches, in the same field of endeavor, an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032] and Fig. 2), a pulling means (rotatable actuator 80) wherein the pulling means (actuator 80) winds a pulling suture (pulling members 110) and pulls it at least partially through a pulling suture guidance hole (pull member opening 118) (paragraph [0041] and Fig. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak).
Regarding claim 9, the combination of Dale and Majercak teaches the method of claim 9 above, and Dale further discloses wherein 
only a portion of the stent or stent-based prosthesis (valve 100) is covered by the tubular structure (Examiner’s note: only a portion of the valve 100 is inserted through collar 400 – Fig. 9); 
Regarding claim 14, the combination of Dale and Majercak teaches the device of claim 8 above, and Dale further discloses wherein prior to the crimping of the stent or stent-based prosthesis (valve 100) a catheter shaft (catheter 100) is placed essentially 
Regarding claim 16, the combination of Dale and Majercak teaches the device of claim 1 above, and the combination further teaches wherein the conical means (funnel 224) includes a funnel (funnel 224), the pulling means (actuator 80 - Majercak) includes a wheel (rotatable actuator 80 is a wheel - Majercak) (paragraph [0040] and Fig. 3 – Majercak) and a crimping suture (one of the tethers 600) releasable or deconnectable from the prosthesis (valve 100) (Examiner’s note: one of the tethers 600, when tensioned on the valve crimps the valve at the point of contact).
Regarding claim 19, the combination of Dale and Majercak teaches the device of claim 9 above, and Dale further discloses wherein the stent or stent- based prosthesis (valve 100) remains un- covered over an axial area of 2 to 20 mm (Examiner’s note: the collar 400, can be removed from the valve after placement onto the catheter – paragraph [0099]), thus leaving the whole length of the valve uncovered; further because the length of the valve has to be greater than 2mm then the un-covered area is within the claimed range).
Regarding claim 21, Dale discloses an assembly of parts for crimping or/and loading a stent (valve 100) or stent-based prosthesis (device for collapsing and loading a heart valve) (abstract) (paragraph [0095] and Fig. 22) from an expanded diameter (shown in Fig. 5) to a compressed diameter (shown in Fig. 10) comprising of as components, a conical means (funnel 224), a tubular structure (collar 400) within a base 
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) at least one pulling suture guidance hole useful for passing through a pulling suture; and (iii) wherein two or more pulling sutures are wound around the rotatable wheel.
As to (i) – (iii), Majercak teaches, in the same field of endeavor, an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032] and Fig. 2), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and Figs. 3-4), and at least one pulling suture guidance hole (pull member opening 118) (paragraph [0041] and Fig. 3) useful for passing through a pulling suture, wherein two or more pulling suture (pull members 110) are wound around the rotatable wheel (rotatable actuator 80) (paragraphs [0041 – 0042] and Fig. 4).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 
Regarding claim 21, Dale discloses an assembly of parts for crimping or/and loading a stent (valve 100) or stent-based prosthesis (device for collapsing and loading 
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) two or more pulling suture guidance holes useful for passing through a pulling suture; and (iii) wherein the two or more pulling suture guidance holes includes a first guidance hole that directs a first pulling suture in a first direction and a second guidance hole that directs a second pulling suture in a second direction different from the first direction.
As to (i) – (iii), Majercak teaches, in the same field of endeavor, an assembly of parts for crimping or/and loading a stent or stent- based prosthesis (prosthesis delivery system with collapsible sheath) (abstract) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032] and Fig. 2), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and Figs. 3-4), and at least one pulling suture guidance hole (pull member opening 118) (paragraph [0041] and Fig. 3) useful for passing through a pulling suture, wherein the two or more pulling suture guidance holes (pull member openings 118) includes a first guidance hole (pull member opening 118 at the top of the handle 22 in Fig. 3) that directs a first pulling suture (pulling member 110 at the top of handle 22 in Fig. 3) in a first direction (towards the top) and a second 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) and Majercak (US 20180250150 A1), as applied to claim 6 above, and in further view of Golden (US 20090192518 A1) (cited in prior office action).
Regarding claim 7, the combination of Dale and Majercak teaches the device of claim 6 above, and Dale further discloses wherein the assembly includes the flared telescoping tube (telescoping pusher 700) (paragraph [0091]) (Examiner’s note: the definition of flared is “becoming wider at one end” – Cambridge dictionary; with that in mind the telescoping pusher 700, when extended out, is wider at one end where the diameter is largest compared to the other end where the diameter is the smallest).
However, the combination of Dale and Majercak are silent regarding the material of the flared telescoping tube (PTFE).
As to the above, Golden teaches, in the same field of endeavor, a stent recapturing device comprising a plurality of tubing made out of PTFE for the purpose of 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the telescoping pusher of Dale in view of Majercak such that the pusher is made up of PTFE for the purpose of having a tube that is both flexible and stiff, which was cited to by Dale as the preferred characteristics of the pusher.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) and Majercak (US 20180250150 A1), as applied to claim 16 above, and further in view of Lim (US 20160250051 A1) (cited in prior office action).
Regarding claim 17, the combination of Dale and Majercak teaches the device of claim 16 above, and the Dale further teaches wherein the assembly includes two of the pulling sutures (tension threads – paragraph [0556]).
However, the combination of Dale and Majercak is silent regarding the wherein the sutures include a slideable knot.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21), and wherein the sutures (pulling thread 170) includes a slideable knot (releasing string knot – paragraph [0556]) for the purpose of being able to secure the valve, and being able to easily release the valve via pulling the 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale in view of Majercak, to incorporate the slip knot as taught by Lim, for the purpose of being able to secure the valve, and being able to easily release the valve via pulling the threads.
Claims 10 – 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) and Majercak (US 20180250150 A1), as applied to claim 8 above, and in further view of Tran (US 20170252161 A1) (cited in prior office action).
Regarding claim 18, the combination of Dale and Majercak teaches the method of claim 8 above.
However, the combination of Dale and Majercak is silent regarding wherein the method includes a step of advancing the outer catheter shaft over the stent or stent-based prosthesis.  
As to the above, Tran teaches, in the same field of endeavor, a stent re-capturing device comprising a stent (valve 30), a funnel (bumper 360), an inner catheter (inner shaft assembly 116), and a step of advancing an outer catheter (outer catheter assembly 114 and capsule 124) (paragraph [0048]) for the purpose of so that during deliver the stent is covered and does not scrape the anatomy of the patient. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Dale in view of Majercak, to incorporate the outer catheter assembly and the capsule for the purpose of 
Regarding claim 10, the combination of Dale, Majercak, and Tran teaches the device above, and Dale further discloses wherein the stent or stent- based prosthesis (valve 100) is further transferred onto and releasably connected with a catheter (catheter 800) (paragraph [0095 – 0096] and Fig. 23).  
Regarding claim 11, the combination of Dale, Majercak, and Tran teaches the device above, and Tran further teaches wherein the outer catheter shaft (outer catheter assembly 114 and capsule 124 – Tran) is advanced over the stent or stent-based prosthesis (valve 100 – Dale) (paragraph [0048] – Tran). 
Regarding claim 20, the combination of Dale, Majercak, and Tran teaches the device above, and Dale further discloses wherein the stent or stent-based prosthesis (valve 100) is further transferred onto and releasably connected with a catheter tip (tip of catheter 800) (Examiner’s note: valve 100 is connected to the tip of catheter 800 via grove 806) (paragraph [0096]), and a guide wire shaft (guide wire 812) comprises a stent holder (surface of guide wire 812 can hold valve 100).
 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action), Majercak (US 20180250150 A1), and Tran (US 20170252161 A1) (cited in prior office action), as applied to claim 11 above, and in further view of Lim (US 20160250051 A1) (cited in prior office action).
Regarding claim 12, the combination of Dale, Majercak, and Tran teaches the device of above, and Dale further teaches removing the sutures (tethers 600) from the stent (valve 100) (paragraph [0087]).
However, the combination of Dale, Majercak, and Tran is silent regarding wherein the sutures are cut.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21), and sutures (bundles / pulling thread 170), wherein the sutures (bundles / pulling thread 170) are cut, for the purpose of disengaging the threads from the stent / implant (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale in view of Majercak and Tran such that the sutures (tethers) are cut for the removable of the sutures from the stent, as the method of cutting the sutures for removing them from a stent is well known in the art, and it would have been obvious to substitute one method of removing the sutures from the stent for another.
Regarding claim 13, the combination of Dale, Majercak, Tran, and Lim teaches the device above, and the combination further teaches wherein the method further comprises the steps of: 
wherein the tubular structure (collar 400) is within a base (crimping device 200 first section 210) (Fig. 9);
pulling a flared telescopic tube (pusher 700) out of the base (crimping device 200 first section 210) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale), 
advancing the outer shaft (outer catheter assembly 114 and capsule 124 – Tran) over the stent or stent-based prosthesis (valve 100 – Dale) (Examiner’s note: the combination is such that when the valve 100, of Dale, is loaded onto catheter 800, of Dale, the outer shaft / capsule 124, of Tran, would then be advanced over the valve to cover the valve such that the anatomy is not scraped), 
removing the funnel (funnel 224) (Examiner’s note: after the crimping of the valve onto the catheter 800, the device 200 and the funnel 224 is removed from the catheter – paragraph [0098]), and 
removing the base or the flared telescoping tube (pusher 700) from the catheter (catheter 800) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale).

Response to Arguments
Applicant’s arguments, filed 06/02/2021, with respect to the rejection(s) of claims 2 and 8 under Dale have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dale and Majercak.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771        

/MELANIE R TYSON/Primary Examiner, Art Unit 3771